Citation Nr: 1627033	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to March 30, 2010 for service connection for prostate cancer.

2.  Entitlement to an effective date prior to March 30, 2010 for service connection for erectile dysfunction, and entitlement to special monthly compensation based on loss of use of a creative organ.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected prostate cancer, status post prostatectomy.

4.  Entitlement to an initial compensable rating for service-connected erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1967 to June 1969 in the Marine Corps, including service in combat and in the Republic of Vietnam.  He received numerous awards for his honorable service, including the Purple Heart.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) via videoconference in March 2016, however in a written statement submitted that month he withdrew his request for a hearing.  

The Board's decision below addresses the issue of entitlement to an effective date prior to March 30, 2010 for service connection for prostate cancer.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran first filed a service connection claim for prostate cancer on November 27, 1996. 

2.  An AOJ rating decision dated February 1997 denied service connection for prostate cancer on the basis of no current disability.  

3.  Within one year of February 1997, the Veteran submitted a document which is construed as a timely filed notice of disagreement.

4.  The Veteran first manifested prostate cancer on January 14, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior of January 14, 2008 for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400(b)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date for Grant of 
Service Connection for Prostate Cancer

The Veteran is seeking entitlement to an effective date prior to March 30, 2010 for service connection of prostate cancer and its residuals.  The Veteran has asserted the entitlement date for all these benefits should be retroactive to the early 1970s when he was first treated at the VA for his initial Agent Orange examination.  He asserts that, if the VA had properly treated his prostate condition then, he would not have needed his eventual prostatectomy in 2008.  See July 2011 written Notice of Disagreement.  

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Prostate cancer was added to the list of diseases subject to service connection on a presumptive basis, effective November 7, 1996.

Under 38 C.F.R. § 3.114, if the claim is reviewed on the initiative of VA or by request of the claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or claimant request if the Veteran met all the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).

Additionally, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has one of the covered herbicide diseases, which include prostate cancer.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3. 816(c)(4).

At the outset, the Board observes that the Veteran's claims folder has been converted from paper to electronic format.  Unfortunately, the scanning process affected the integrity of the record as it pertains to the date documents were received by VA.  For example, the record includes a packet of two documents identified as received on January 5, 1998.  One of these packets of information, labeled as "Medical Treatment Record - Non-government Facility," contains records dated as late as November 2005.  Thus, this date of receipt provided by the scanning entity is patently incorrect.  However, there is no date stamp to verify the date of receipt.  

An additional document identified as received on January 5, 1998, which has been marked as "Correspondence," does not reflect any date stamp by VA.  This document refers to VA publications identifying prostate cancer as being presumptively due to herbicide exposure.  

The Board suspects that the "Correspondence" document was received at the same time as the "Medical Treatment Record - Non-government Facility" as they contain a notation of the Veteran's claims folder number in the same handwriting and pen-style.  However, the Board cannot reach a legally supportable conclusion that the "Correspondence" document was received on a particular date other than the date identified by the scanning entity.

Additionally, the record contains a packet of documents identified as received on May 22, 2008, entitled "Medical Treatment Record - Non-government Facility."  These documents also have no stamp regarding the date of receipt by VA.  Nonetheless, there is a clear stamp on the bottom of some pages reflecting that they were downloaded by the provider of treatment in February 2009.  Thus, the date of receipt provided by the scanning entity is clearly incorrect.  

The Board has been informed by administrative staff that efforts to recreate the date of receipt of the records identified above would be futile.  As such, the Board must proceed in this case by resolving any doubt regarding date of receipt of documents in a manner most favorable to the Veteran.

The Veteran filed his initial claim for VA disability benefits in June 1969, however he did not make any complaint of symptoms of prostate cancer at that time.  Instead, he only sought service connection for a back disorder, a psychiatric disorder, and headaches.  Accordingly, symptoms related to his prostate were not addressed in the May 1970 rating decision, and an earlier effective date based on this claim is not available.

On several occasions in the 1970s and 1980s, the Veteran sought increased ratings for his service-connected psychiatric and back disabilities.  However, he did not make any complaints relating to his symptoms of prostate disorder in any of these claims for increased ratings.  Accordingly, an earlier effective date based on any of these claims is not available.

Instead, the Veteran filed his first claim for service connection for a prostate disorder on November 27, 1996.  In this written statement, he asserted his prostate cancer was due to exposure to Agent Orange.  In a February 1997 rating decision, the AOJ denied the Veteran's claim for service connection for a prostate disorder on the basis of no diagnosis of prostate cancer.  By letter dated February 18, 1997, the Veteran was notified of this decision and his appellate rights.  

A document identified as received on January 5, 1998 consists of information from a VA newsletter stating, in pertinent part, that VA has recognized prostate cancer as being presumptively due to herbicide exposure.  This is a partial copy of the newsletter with no means to determine the date of publication and, as discussed above, the Board cannot determine with any certainty the date of receipt of this document.  In this document, the Veteran highlighted the sections concerning prostate cancer which, when viewed in the context of the prior rating decision denying service connection for prostate cancer, is liberally construed as a notice of the disagreement with the February 1997 denial of service connection for prostate cancer - thus initiating the appeal process and precluding finality of that decision pending the issuance of a statement of the case.

The Veteran next filed a written statement on March 30, 2010.  The subsequent development reflected that the Veteran was diagnosed with prostate cancer in 2008, and the AOJ awarded service connection for prostate cancer effective March 30, 2010 - the date of claim to reopen.

However, as discussed above, the record contains a document as received on January 5, 1998, consists of information from a VA newsletter stating, in pertinent part, that VA has recognized prostate cancer as being presumptively due to herbicide exposure.  The Board liberally construes this document as an NOD with initiated an appeal with respect to the original service connection denial and, thus, precluding finality of that decision.  Therefore, the Board finds potential entitlement to service connection for prostate cancer as early as the original date of claim on November 27, 1996.

A valid service connection claim requires a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A disability arises on the date the condition first manifested, which may be prior to the date of evidence of a diagnosis, as the Veteran may describe observable symptoms and events that support a retroactive diagnosis.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011).

The medical records from the 1990s reflect the Veteran sought treatment for complaints of difficulties urinating.  However, upon physical examination his prostate was consistently found to be in normal condition.  During his December 1996 VA examination, the Veteran reported he had been taking medication for his urinary symptoms for the last two years, but had not been told he had prostate cancer, only that his prostate was "in bad shape."  After physical examination, the examiner opined the Veteran had benign hypertrophy of the prostate, rather than prostate cancer.  He explained the Veteran had no documented proof of carcinoma, and his prostate-specific antigen (PSA), a marker of prostate cancer, was within the normal range.  

Furthermore, subsequent medical records reflect the Veteran was not diagnosed with prostate cancer until 2008.  Private medical records from 2006 and 2007 reflect the Veteran had elevated PSA levels and was being closely monitored.  However, an ultrasound-guided prostate biopsy in January 2007 revealed no evidence of malignancy.  Instead, the Veteran was first diagnosed with prostate cancer following a repeat biopsy performed on March 4, 2008.  

Here, the Veteran manifested many prostate-related symptoms as well as elevated PSAs prior to the date of actual diagnosis on March 4, 2008.  However, an earlier ultrasound-guided prostate biopsy in January 2007 - based on the prostate-related symptoms and elevated PSAs - ruled out a diagnosis of prostate cancer.  In order to establish service connection for a presumptive disease, like prostate cancer, based on exposure to Agent Orange, the evidence must first establish the presence of this disease manifest to a degree of at least 10 percent.  38 C.F.R. §§ 3.307; 3.309.  

The Board finds that the probative, competent evidence first demonstrates that prostate cancer was manifested on January 14, 2008.  On this date, the Veteran underwent free and total PSA testing demonstrating a low percentage of free PSA and prompted the ultrasound-guided prostate biopsy that confirmed a diagnosis of prostate cancer.  Thus, the Board grants entitlement to an effective date of January 14, 2008 for the award of service connection for prostate cancer.

However, the Board finds that the preponderance of the evidence establishes that prostate cancer was not manifest to a compensable degree prior to January 14, 2008.  In this respect, the Veteran clearly manifested prostate symptoms and elevated PSAs prior to March 4, 2008.  He was evaluated for possible prostate cancer in January 2007, but biopsy examination showed no malignancy.  After the January 2007 biopsy, there is no factual basis to discern that prostate cancer may be present until the PSA testing on January 14, 2008 which warranted further investigation for possible prostate cancer.  

To the extent that the Veteran argues that he manifested prostate cancer earlier than January 14, 2008, the Board places greater probative weight on the findings of medical professionals who have greater expertise and training than the Veteran in diagnosing prostate cancer - which was ruled out in January 2007 based upon tissue biopsy. 





Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for prostate cancer was granted.  He then appealed the downstream issues of the effective date and ratings that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to these issues.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations which are supplemented with private treatment records.  Here, the Board has found the onset of prostate cancer for a time period before the official diagnosis based upon the PSA test results which prompted a biopsy study which confirmed a diagnosis of prostate cancer.  The Board has also considered whether a reasonable possibility exists that a retrospective opinion could support the finding of an earlier diagnosis.  See generally Chotta v. Peake, 22 Vet. App. 80 (2008).  Here, a biopsy study in January 2007 ruled out a diagnosis of prostate cancer and there were no change in medical circumstances and/or symptoms reflected in the Veteran's medical records until a PSA test was ordered on January 14, 2008.  In the Board's opinion, there is no factual basis for an examiner to find the presence of prostate cancer prior to January 14, 2008.  Thus, additional examination and/or opinion is not warranted.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this aspect of the appeal.


ORDER

An effective date of January 14, 2008 for the award of service connection for prostate cancer is granted.


REMAND

As held above, the Board finds that the Veteran's service connection claim for prostate cancer has been pending since November 1996, but that service connection for prostate cancer is first established effective January 14, 2008.  Thus, the AOJ has not had the opportunity to determine whether an earlier effective date is warranted for service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ.  Additionally, the AOJ has not had the opportunity to provide initial ratings for the time period prior to March 30, 2010.  Thus, the Board remands these issues for AOJ adjudication to avoid any prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment records since July 2014.

2.  Assist the Veteran in associating with the claims folder any pertinent private treatment records since October 2011.

3.  Thereafter, readjudicate the claims of a) entitlement to an effective date prior to March 30, 2010 for service connection for erectile dysfunction, and entitlement to special monthly compensation based on loss of creative organ; b) entitlement to an initial rating in excess of 20 percent for service-connected prostate cancer, status post prostatectomy; and c) entitlement to an initial compensable rating for service-connected erectile dysfunction.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


